NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 and 3 are rejected under 35 U.S.C. 112(d) as being unpatentable.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable.

Specification
 TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 3 fail to reference a claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharifie et al. (US 2017/0060422). 
Regarding claim 1, Sharifie et al. disclose: 
A data processing system comprising: 
a memory system to store data and information (FIG. 5 Memory System 100); and 
a host in communication with the memory system (FIG. 5 Host Computer System 110) and including a submission queue for queueing a command to be processed by the memory system (FIG. 5 Memory Command Submission Queue 111A), the host configured to provide the memory system with a submission queue tail pointer indicating a tail of the submission queue ([0056] In an operation 452, the host computer system 110 issues a “doorbell” message in the form of one or more PCIe transaction layer packets (TLP) 452A to the memory device 121 to notify the memory device that a new non-volatile memory command has been issued to the memory command submission queue 111A. The doorbell message is initiated when the tail of the non-volatile memory command has been issued to the memory command submission queue 111 submission) and command information on the command (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header), 
wherein the memory system is configured to receive command information on the command (FIG. 4A steps 405 and 410; FIG. 5 step 453; [0057] In an operation 453, the out of order selection module 136 fetches the metadata of the non-volatile memory commands in the memory command submission queue 111A and parses the metadata of each of the non-volatile memory commands), performs a pre-operation on the command based on the command information (FIG. 4A step 415 Re-ordering non-volatile memory commands according to currently available non-volatile memory device resources; FIG. 5 step 454), and fetches the command from the submission queue based on a result of the pre- operation (FIG. 4A step 420 Fetch re-ordered non-volatile memory commands; FIG. 5 step 455).
Regarding claim 2, Sharifie et al. further disclose: 
The data processing system, wherein the pre-operation includes an operation performed prior to fetching the command and processing the command (FIG. 4A step 415 Re-ordering non-volatile memory commands according to currently available non-volatile memory device resources; FIG. 5 step 454).
Regarding claim 3, Sharifie et al. further disclose: 
The data processing system, wherein the memory system is further configured to queue a fetched command in a command queue included in the memory system (FIG. 1 Fetched Command Queues 132A-D), process a queued command ([0048] The out of order selection module places the fetched non-volatile memory commands in the memory command store 137 (i.e. corresponding to fetched command queues 132), and executes the non-volatile memory commands the corresponding order), and provide a completion response to a completion queue of the host ([0062] In an operation 459, the memory device 121 issues one or more PCIe TLPs 459A to the host computer system 110 when the execution of the fetched non-volatile memory command is completed to notify the host computer system that the fetched non-volatile memory command has been executed. The notification that the fetched non-volatile memory command has been executed can be stored in one or more of the memory command completion queues 111A′-n′).
Regarding claim 4, Sharifie et al. further disclose: 
The data processing system of claim 1, wherein the command information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header) includes at least one of address information (FIG. 3 Starting LBA; [0039] These are example fields and many different types of information and format of the fields can be included in the memory command 200), command type information ([0038] categorizing commands such as write, read, short read, long read commands. Other example memory commands include being part of a stream of commands…the foregoing are merely non-exclusive lit of example memory commands; [0046] FIG. 4B illustrates an example non-volatile memory command header (DW0) fields 440, for implementing embodiments of the present disclosure. The non-volatile memory command header (DW0) fields 440 can include a command opcode field in bits 0-7, a fused operation field in bits 08-09, reserved field in bits 10-13, PRP or SGL data transfer type field in bits 14-15, and command identifier field in bits 16-31. The command opcode field in bits 0-7 provide an indication of the type of memory command such as a read, write or admin type memory command), or submission queue identifier information ([0046] The command identifier field in bits 16-31 may be used to specify a unique non-volatile memory command identifier combined with the submission queue identifier).
Regarding claim 5, Sharifie et al. further disclose: 
The data processing system of claim 1, wherein the memory system is further configured to receive additional command information on an additional command (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header; Each additional command received has the command information; [0064] the non-volatile memory command submission queue 111A is a substantially continuous process).
Regarding claim 6, Sharifie et al. further disclose: 
The data processing system of claim 5, wherein the memory system is configured to perform the pre-operation by determining a processing order of the commands ([0045] In an operation 415, the memory device 121 identifies the currently available non-volatile memory resources and re-orders the non-volatile memory commands to correspond with the currently available non-volatile memory resources).
Regarding claim 7, Sharifie et al. further disclose: 
The data processing system of claim 6, wherein the memory system is further configured to fetch the commands according to an order in which the commands are queued in the submission queue ([0004] The non-volatile memory controller fetches the commands in a serial order that the host computer system issued the non-volatile memory commands in the memory command queues).
Regarding claim 8, Sharifie et al. further disclose: 
The data processing system of claim 6, wherein the memory system is further configured to queue the commands in the command queue based on the processing order ([0045] In an operation 420, the re-ordered, non-volatile memory commands are fetched into the memory device 121).
Regarding claim 9, Sharifie et al. further disclose: 
The data processing system of claim 4, wherein the address information includes at least one of start address information of a data chunk to be processed by the command (FIG. 3 Starting LBA), or size information of the data chunk.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifie et al. as applied to claim 1 above, and further in view of Fruchter et al. (US 2021/0089458).
Regarding claim 10, Sharifie et al. further disclose: 
The data processing system of claim 9, wherein the memory system is configured to perform the pre-operation by allocating a buffer area included in the memory system for the command ([0004] The non-volatile memory controller fetches the new memory command from the memory command queues and starts to perform a flow of operations for processing and executing the fetched memory command. Each operation involving different processes of firmware code (CPU) and/or hardware modules. Examples for such processes include, but not limited to: preparing memory buffers; [0038] The memory command 200 can also allocate buffers)…
Sharifie et al. do not appear to explicitly teach allocating a buffer area “based on the size information of the data chunk.” However, Fruchter et al. disclose:
based on the size information of the data chunk ([0061] By using the dynamically allocated memory space for data buffering, particular embodiment may allocate memory space as needed based on the data size to be buffered and reduce memory waste and avoid buffer overflow when the data to be buffered has variable sizes; [0073] the system may determine the buffer size (and dynamically allocate the corresponding memory space) based on the size of the data chunks (e.g., a frame, a portion of a frame, a surface size, a slice, a tile, a tile row) that need to be buffered).
Sharifie et al. and Fruchter et al. are analogous art because Sharifie et al. teach memory command fetching and Fruchter et al. teach processing data buffering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sharifie et al. and Fruchter et al. before him/her, to modify the teachings of Sharifie et al. with the Fruchter et al. teachings of dynamic buffer allocation because performing the pre-operation by allocating a buffer area based on the size of the data chunk would improve the overall efficiency of system performance by using less memory space for buffering data and reduce the memory footprint of the data buffering process (Fruchter et al. [0061]).

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifie et al. and Jeong et al. (US 2017/0286205).
Regarding claim 11, Sharifie et al. disclose: 
A memory system comprising: 
a memory device configured to store data (FIG. 5 Memory System 100); 
…a host (FIG. 5 Host Computer System 110) and…receive a submission queue tail pointer ([0056] In an operation 452, the host computer system 110 issues a “doorbell” message in the form of one or more PCIe transaction layer packets (TLP) 452A to the memory device 121 to notify the memory device that a new non-volatile memory command has been issued to the memory command submission queue 111A. The doorbell message is initiated when the tail of the non-volatile memory command has been issued to the memory command submission queue 111 submission) and command information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header) on a command corresponding to the tail pointer from the host (FIG. 4A steps 405 and 410; FIG. 5 step 453; [0057] In an operation 453, the out of order selection module 136 fetches the metadata of the non-volatile memory commands in the memory command submission queue 111A and parses the metadata of each of the non-volatile memory commands), perform a pre-operation on the command based on the command information (FIG. 4A step 415 Re-ordering non-volatile memory commands according to currently available non-volatile memory device resources; FIG. 5 step 454), and fetch the command from a submission queue of the host based on a result of the pre-operation (FIG. 4A step 420 Fetch re-ordered non-volatile memory commands; FIG. 5 step 455); 
a command queue configured to queue a fetched command (FIG. 1 Fetched Command Queues 132A-D); and 
a processor in communication with the memory device and configured to control the memory device to process the command queued in the command queue ([0033] [0033] The process logic blocks 123A-n can include hardware, firmware and software implemented logic and devices for performing the internal operations of the memory device 121. Some examples of internal operations performed by the process logic blocks 123A-n include controlling the memory device 121 such as a memory control unit, a processor).
Sharifie do not appear to explicitly teach “a host interface in communication with a host and configured to receive…” However, Jeong et al. disclose:
a host interface in communication with a host and configured to receive (FIG. 3 Host I/F; [0044] The host interface 212 may perform a communication with the host 100. For example, the host interface 212 may include a first doorbell register (SQT doorbell) 213 for writing a tail pointer (TP) doorbell (new SQ tail) of the submission queue 123 of the host 100; [0046] [0046] The host interface 212 provides an interface with the storage device 200 in response to a bus format of the host 100)
Sharifie et al. and Jeong et al. are analogous art because Sharifie et al. teach memory command fetching and Jeong et al. teach a host interface with doorbell notification.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sharifie et al. and Jeong et al. before him/her, to modify the teachings of Sharifie et al. with the Jeong et al. teachings of a host interface because including the host interface would enable communication between the host and the memory device.
Regarding claim 12, Jeong et al. further disclose:
The memory system of claim 11, wherein the host interface is further configured to provide a completion response to a completion queue of the host in response to a completion of processing of the command ([0044] The host interface 212 may include a second doorbell register (CQH doorbell) 214 in which the host 100 writes whether a head pointer (HP) (new CQ head) of the completion queue 125 is updated and writes a location of the updated head pointer (HP)).
Regarding claim 13, Sharifie et al. further disclose: 
The memory system of claim 11, wherein the command information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header) includes at least one of address information (FIG. 3 Starting LBA; [0039] These are example fields and many different types of information and format of the fields can be included in the memory command 200), command type information ([0038] categorizing commands such as write, read, short read, long read commands. Other example memory commands include being part of a stream of commands…the foregoing are merely non-exclusive lit of example memory commands; [0046] FIG. 4B illustrates an example non-volatile memory command header (DW0) fields 440, for implementing embodiments of the present disclosure. The non-volatile memory command header (DW0) fields 440 can include a command opcode field in bits 0-7, a fused operation field in bits 08-09, reserved field in bits 10-13, PRP or SGL data transfer type field in bits 14-15, and command identifier field in bits 16-31. The command opcode field in bits 0-7 provide an indication of the type of memory command such as a read, write or admin type memory command), or submission queue identifier information ([0046] The command identifier field in bits 16-31 may be used to specify a unique non-volatile memory command identifier combined with the submission queue identifier).
Regarding claim 14, Sharifie et al. further disclose: 
The memory system of claim 13, wherein the host interface (as taught by Jeong et al. in claim 11) is further configured to receive additional command information on an additional command from the host and the additional command information includes at least one of address information, command type information, or submission queue identifier information (FIG. 2 memory command 200, FIG. 3 Command memory fields, and FIG. 4B Command header; Each additional command received has the command information; [0064] the non-volatile memory command submission queue 111A is a substantially continuous process).
Regarding claim 15, Sharifie et al. further disclose: 
The memory system of claim 14, wherein the host interface (as taught by Jeong et al. in claim 11) is configured to perform the pre-operation by determining a processing order of the commands based on the address information of each of the commands ([0045] In an operation 415, the memory device 121 identifies the currently available non-volatile memory resources and re-orders the non-volatile memory commands to correspond with the currently available non-volatile memory resources).
Regarding claim 16, Sharifie et al. further disclose: 
The memory system of claim 15, wherein the host interface (as taught by Jeong et al. in claim 11) is further configured to fetch the commands according to an order in which the commands are queued in the submission queue ([0004] The non-volatile memory controller fetches the commands in a serial order that the host computer system issued the non-volatile memory commands in the memory command queues).
Regarding claim 17, Sharifie et al. further disclose: 
The memory system of claim 15, wherein the host interface (as taught by Jeong et al. in claim 11) is further configured to queue the commands in the command queue based on the processing order ([0045] In an operation 420, the re-ordered, non-volatile memory commands are fetched into the memory device 121).
Regarding claim 18, Sharifie et al. further disclose: 
The memory system of claim 13, wherein the address information includes at least one of start address information of a data chunk to be processed by the command (FIG. 3 Starting LBA), or size information of the data chunk.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifie et al. and Jeong et al. as applied to claim 10 above, and further in view of Fruchter et al.
Regarding claim 19, Sharifie et al. further disclose: 
The memory system of claim 18, wherein the host interface (as taught by Jeong et al. in claim 11) is configured to perform the pre-operation by allocating a buffer area included in the memory system for the command ([0004] The non-volatile memory controller fetches the new memory command from the memory command queues and starts to perform a flow of operations for processing and executing the fetched memory command. Each operation involving different processes of firmware code (CPU) and/or hardware modules. Examples for such processes include, but not limited to: preparing memory buffers; [0038] The memory command 200 can also allocate buffers)…
Sharifie et al. and Jeong et al. do not appear to explicitly teach allocating a buffer area “based on the size information of the data chunk.” However, Fruchter et al. disclose:
based on the size information of the data chunk ([0061] By using the dynamically allocated memory space for data buffering, particular embodiment may allocate memory space as needed based on the data size to be buffered and reduce memory waste and avoid buffer overflow when the data to be buffered has variable sizes; [0073] the system may determine the buffer size (and dynamically allocate the corresponding memory space) based on the size of the data chunks (e.g., a frame, a portion of a frame, a surface size, a slice, a tile, a tile row) that need to be buffered).
Sharifie et al., Jeong et al., and Fruchter et al. are analogous art because Sharifie et al. teach memory command fetching; Jeong et al. teach a host interface with doorbell notification; and Fruchter et al. teach processing data buffering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sharifie et al., Jeong et al., and Fruchter et al. before him/her, to modify the combined teachings of Sharifie et al. and Jeong et al. with the Fruchter et al. teachings of dynamic buffer allocation because performing the pre-operation by allocating a buffer area based on the size of the data chunk would improve the overall efficiency of system performance by using less memory space for buffering data and reduce the memory footprint of the data buffering process (Fruchter et al. [0061])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benistry (US 2018/0321987) teaches processing a command prior to notification by the host device of the command on the submission queue.
Katagiri (US 2018/0275921) teaches executing a first step required for execution of a command before a notification that the command has been issued is written in the command issuance notification area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137